Title: To James Madison from Charles Peale Polk, 2 April 1801
From: Polk, Charles Peale
To: Madison, James


Dear Sir,
Frederick Town, April 2d. 1801.
In addressing to you the subject of the following letter, I hope that the presumption may not be thought too great. The established philanthropy of your Character, but especially the Honor of your friendly deportment towards me, have encouraged the Undertaking.
It is known to you, Sir, the languid State of the fine Arts in this Country, particularly that of Painting; and it has been my misfortune to meet but with little encouragement for several Years past, owing to a variety of Causes. In the County where I reside, ’tho vastly wealthy, that wealth lies in the hands of a Class of Citizens, whose political principles seem to have forbidden not only the encouragement of those who dared to differ in Opinion from them, But they have even gone so far as to cherish a Spirit of persecution against every man who presumed to Opposed [sic] them; Principally owing to this, a numerous family, who depend on my labour, have been deprived of that support, which, under more favourable Circumstances they might Otherwise have Obtained.
It is then, Sir, under the reluctant pressure of necessity, that I venture to Solicit your Patronage in Obtaining Any Situation, Here or Elsewhere, under the General Government, that may answer the purpose of Affording any comfortable subsistance to my family.
Although I believe that a healing hand is greatly wanted to close the wounds of domestic discord, and I firmly rely that this hand will be extended by Mr Jefferson; Yet, as it is expected by the Public that a variety of vacancies under the different departments, must take place, especially in those in the hands of Such as have avowed the Most Obnoxious principles and Opposition to the present Administration; In such an event Sir, perhaps I may be thought capable of discharging the duties of some Subordinate Station. My Character and Conduct, must be determined by those who have had the best Opportunity of knowing me, and no doubt will be enquired into through the proper channels. I beg leave Sir, to refer you to John Thompson Mason, Esquire, who is intimately Acquainted in this County, through him, any information may be Obtained. My longest residence however, has been in Baltimore and Annapolis, where I was born.
Having Sir, thus presumed upon your goodness, I will intrude no farther than to beg your Acceptance of the Assurance of the high respect and esteem with which, I am, in any event Dr Sir, Your Obliged Hbl Servt.
Charles Peale Polk
 

   
   RC (DLC). Docketed by JM.



   
   As a resident of Frederick, Maryland, Polk served as secretary of the county Republican citizens’ committee in 1800 (Lillian B. Miller, ed., The Collected Papers of Charles Willson Peale and His Family: A Guide … to the Microfiche Edition [Millwood, N.Y., 1980], p. 65).



   
   John Thomson Mason (1765–1824) was a Georgetown attorney involved in western Maryland affairs. Jefferson had named him U.S. attorney for the District of Columbia in March (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402, 405).



   
   Charles Peale Polk, orphan nephew and foster son of Charles Willson Peale, was the least successful member of that family of famous artists. His works included portraits of JM’s parents and the Isaac Hite family, which hung at Belle Grove (Miller, Peale Family Papers Guide, pp. 65–66; “Belle Grove in Shenandoah Valley Becomes a National Trust Property,” Historic Preservation, 16 [1964]: 130–31).


